Name: Council Implementing Decision (CFSP) 2018/1613 of 25 October 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  international affairs;  Asia and Oceania;  European construction
 Date Published: 2018-10-26

 26.10.2018 EN Official Journal of the European Union L 268/51 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1613 of 25 October 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 16 October 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) designated three vessels for a port entry ban and for deflagging. (3) Annex IV to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex IV to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 141, 28.5.2016, p. 79. ANNEX 1) In Annex IV to Decision (CFSP) 2016/849, under the heading A. Deflagged vessels, the following vessels are added to the list of vessels: Vessel name IMO number Date of UN designation 13. SHANG YUAN BAO The merchant vessel M/V SHANG YUAN BAO engaged in a ship-to-ship transfer, likely for oil, with UN-designated DPRK vessel M/V PAEK MA on May 18, 2018. The SHANG YUAN BAO also engaged in a ship-to-ship transfer, likely for oil, with the DPRK vessel MYONG RYU 1 on June 2, 2018. 8126070 16.10.2018 14. NEW REGENT The M/V NEW REGENT engaged in a ship-to-ship transfer, likely for oil, with DPRK oil tanker KUM UN SAN 3 on June 7, 2018. 8312497 16.10.2018 15. KUM UN SAN 3 The DPRK oil tanker KUM UN SAN 3 engaged in a ship-to-ship transfer, likely for oil, with the M/V NEW REGENT on June 7, 2018. 8705539 16.10.2018 2) In Annex IV to Decision (CFSP) 2016/849, under the heading D. Vessels which are prohibited entry into ports, the following vessels are added to the list: Vessel name IMO number Date of UN designation 34. SHANG YUAN BAO The merchant vessel M/V SHANG YUAN BAO engaged in a ship-to-ship transfer, likely for oil, with UN-designated DPRK vessel M/V PAEK MA on May 18, 2018. The SHANG YUAN BAO also engaged in a ship-to-ship transfer, likely for oil, with the DPRK vessel MYONG RYU 1 on June 2, 2018. 8126070 16.10.2018 35. NEW REGENT The M/V NEW REGENT engaged in a ship-to-ship transfer, likely for oil, with DPRK oil tanker KUM UN SAN 3 on June 7, 2018. 8312497 16.10.2018 36. KUM UN SAN 3 The DPRK oil tanker KUM UN SAN 3 engaged in a ship-to-ship transfer, likely for oil, with the M/V NEW REGENT on June 7, 2018. 8705539 16.10.2018